The Court

, _ . ,. r . decided that a suit upon a policy ot msur-anee against an incorporated insurance company, was not entitled to preference within the 4th section of the “ Act x to prevent fraudulent bankruptcies by incorporated companies,” &c. passed April 21, 1825, (sess. 48, ch. 325;) a policy not being a contract, note or other evidence of debt, within the meaning of the statute. They said it meant some instrument which is, in itself, evidence of debt; as a note, bill of exchange or bond, 8tc.